Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2006

Fleming v. Giant Foods
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4614




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Fleming v. Giant Foods" (2006). 2006 Decisions. Paper 1103.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1103


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                           Case Nos: 04-4614 and 05-2372

                                TALITHA FLEMING,

                                            Appellant

                                           v.


                          GIANT FOODS; PAM GOBEIL;
                          DAN GANNA; RAY GONZALES




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            District Court No.: 04-cv-01284
                    District Judge: The Honorable Anita B. Brody


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              Submitted May 12, 2006

              Before: BARRY, SMITH, and TASHIMA, Circuit Judges*

                                (Filed: May 16, 2006)


                                      OPINION


SMITH, Circuit Judge.


  *
   The Honorable A. Wallace Tashima, Senior Circuit Judge for the United States Court
of Appeals for the Ninth Circuit, sitting by designation.
       Talitha Fleming entered a Settlement Agreement with the defendants, and now

appeals the District Court’s Order dismissing her action with prejudice and subsequent

Order denying her Petition to Show Cause for Vacating and Striking the Dismissal Order.

Because we find that Fleming has not shown cause to vacate the Dismissal Order, we will

affirm the judgment of the District Court.

                                             I.

       On March 25, 2004, Fleming filed a Civil Complaint in the District Court, alleging

that she was an employee of Giant Foods and that she sustained a work-related knee

injury on September 9, 2002. Fleming sought damages for alleged violations of the

Americans with Disabilities Act, Family and Medical Leave Act, and Pennsylvania

Human Relations Act. In separate proceedings, Fleming also sought Workers’

Compensation under the Pennsylvania Workers’ Compensation Act.

       The District Court ordered the parties to attend a settlement conference before a

United States Magistrate Judge, which was held on September 14, 2004. The parties

settled the case for a specified sum of money, which was provided “in full and final

settlement of all claims . . . including any claims under the Workers’ Compensation case,

including all past and future medical expenses.” At the settlement conference, the

Magistrate Judge also stated:

       The agreement insofar as it involves the Workers Comp. case is contingent on the
       approval of the Workers Comp. referee but both parties hereby agree that they will
       support in all respects that approval and in no way will take any action that should
       cause the agreement not to receive that approval as anticipated.

                                             2
On September 16, 2004, the District Court entered an order dismissing Fleming’s civil

action with prejudice pursuant to the Settlement Agreement (“Dismissal Order”).

       On September 30, 2004, Fleming filed a Petition to Show Cause for Vacating and

Striking the Dismissal Order. She also filed a Notice of Appeal from the District Court’s

Dismissal Order, which was docketed as Number 04-4614. We stayed this appeal

pending disposition of Fleming’s Petition in the District Court.

       On November 24, 2004, Fleming filed a Motion to Unseal the Record. On March

31, 2005, the District Court entered an order denying this motion, but also ordered that

transcripts of the settlement conference be made available to the counsel of record.

       On April 11, 2005, the District Court entered an order denying Fleming’s Petition

to Show Cause for Vacating and Striking the Dismissal Order, and an accompanying

order placed this order under seal. On August 4, 2005, the District Court entered an order

denying Fleming’s subsequent Petition for Reconsideration. In the interim, Fleming filed

a second Notice of Appeal with respect to the District Court’s order entered on March 31,

2005, and two orders entered on April 11, 2005, which was docketed as Number 05-2372.

We have since consolidated Numbers 04-4614 and 05-2372 into a single appeal.1

                                            II.




  1
   The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, 1343(4), and
1367(a). We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                             3
       On appeal, Fleming raises a single issue:2 whether the District Court had

jurisdiction to bind her to a Settlement Agreement that included her Workers’

Compensation claim.3 Fleming argues that the District Court did not have jurisdiction to

approve the Settlement Agreement because the Pennsylvania Workers’ Compensation Act

provides that any proposed compromise and release of a Workers’ Compensation claim

must be submitted to a special Workers’ Compensation judge for consideration and

approval. See 77 P.S. § 1000.5(b).

       We find, however, that the Magistrate Judge was fully aware of this requirement of

Pennsylvania law, and the parties’ settlement of Fleming’s Workers’ Compensation claim

was explicitly contingent on approval from a Workers’ Compensation judge. We also

find that Fleming’s agreement to support approval of the parties’ settlement of the

Workers’ Compensation claim simply bound Fleming to seek such approval in good faith,

and did not preclude a Workers’ Compensation judge from considering and deciding on

the proposed release of the Workers’ Compensation claim in accordance with the

procedures contained in § 1000.5.

       Accordingly, the Magistrate Judge did not in fact usurp the jurisdiction delegated



  2
    Fleming initially raised several other issues in a Civil Information Sheet filed on June
6, 2005, but because she did not raise these other issues in her opening brief, they have
been waived. See Laborers’ Int’l Union v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d
Cir. 1994).
  3
  We exercise plenary review over issues of subject matter jurisdiction. See Growth
Horizons, Inc. v. Delaware County, Pa., 983 F.2d 1277, 1280 (3d Cir. 1993).

                                              4
by § 1000.5(b) to the Workers’ Compensation judge, and similarly the District Court did

not usurp such jurisdiction by approving the Settlement Agreement. Consequently,

Fleming has not shown cause to vacate the District Court’s Dismissal Order.

      We will affirm the judgment of the District Court.




                                           5